UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA,
                                                                         20 Civ. 9885 (PAE)
                                         Plaintiff,
                        -v-                                                   ORDER

 DELCO APP AREL, LLC,

                                         Defendant.


PAUL A. ENGELMA YER, District Judge:

       The Comi having been advised by the parties that all claims asserted herein have been

settled in principle, Dkt. 22, it is ORDERED that the above-entitled action is hereby dismissed

and discontinued without costs, and without prejudice to the right to reopen the action within 30

days of the date of this Order if the settlement is not consummated.

       To be clear, any application to reopen must be filed within 30 days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the paiiies

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Couti within the same 30-day period to be "so

ordered" by the Comi. Per Paragraph 4(C) of the Court's Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made pati of the public record. Any proposed order approving

the settlement agreement that seeks the Court's continued jurisdiction should either (I) expressly

state that the Couti retains jurisdiction to enforce the agreement or (2) incorporate the terms of

the settlement agreement in the order.

       The Clerk of Couti is respectfully directed to close this case.
      SO ORDERED.



                                 United States District Judge
Dated: July 7, 2021
       New y ork, New York




                             2
